DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	Note that the citation by applicant of a large number of prior art references, without pointing out how each reference is material to the examination of the application, can act to obscure any pertinent information by burying the information in a mass of document, rather than to clearly bring the information to the examiner’s attention. Note Lam, Inc. V. Johns-Manville Corporation, et al., 206 USPQ 450, (D, Col.1979) wherein the court stated: “Absolut good faith is required of patent applications, but therein no requirement that overworked patent examiners be burdened with the study of material a reasonable man would think was neither relevant nor material. ”Further, not MPEP 200 (Aids to Compliance with Duty of Disclosure) which states:
 It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)
Specification
3.	The disclosure is objected to because of the following informalities: 
In paragraph [0040], line 3, “filtration member housing 122” should read “filtration member housing 120.“

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al (US 2009/0031522) in view of Salo et al (US 6,341,404).
6.	Regarding independent claim 1, Yoo et al disclose an upright surface cleaning apparatus comprising: 
(a) a surface cleaning head (Fig 4, suction port assembly 100), having a dirty air inlet (annotated Fig 4, dirty air inlet is disposed in front of suction port assembly 100);

    PNG
    media_image1.png
    698
    502
    media_image1.png
    Greyscale

Annotated Figure 4 of Yoo

(c) an upright section (Fig 4, cleaner body 200) moveably mounted to the surface cleaning head between a storage position and an in use position, the upright section comprising a filtration member housing (Fig 4 dust separating unit 210), and a suction motor housing (Fig 4, motor chamber 220), 
Yoo et al do not teach the filtration member housing having the filtration member, an air inlet, an air outlet, an openable top wall and an openable bottom wall and the suction motor housing having an open top. However, Salo et al teach filtration member hosing (Fig 3, dirt separating stage G) having filtration member (Fig 3, main filter element K is disposed inside chamber 42 of stage G), an air inlet (Fig 4, air flows through inlet disposed on filter K as illustrated by arrow 86), air outlet (Fig 4, aperture 74), an openable to wall (Fig 3, lid 58) and openable bottom wall (Fig 3, cover 72) and the suction motor housing (Fig 3, suction motor housing comprises filter assembly F and motor assembly E) having an open top (Fig 3, housing 40). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified dust separating unit 210 and motor chamber 220 of Yoo et al by dirt separating stage and filter assembly F taught by Salo et al so that dirty air suctioned into dust separating unit 210 and motor chamber and then only contaminant-free air is discharged back into the atmosphere. Additionally, dirt separating stage prevents dirt from being drawn into the suction motor 

    PNG
    media_image2.png
    694
    341
    media_image2.png
    Greyscale

Figure 3 of Sola
(d) a pre-motor filter (Fig 3 of Sola, filter 82 is removably disposed inside hosing 40) removably receivable in the open top of the suction motor housing, 
wherein the filtration member housing is removably positionable on the suction motor housing (Col.5 lines 38-39 of Salo, dirt cup 44 is able to be removed from vacuum cleaner and inverted) and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing whereby the pre-motor filter is revealed when the filtration member hosing is removed (Fig 3 and 4 of Sola), and 
wherein when the filtration member housing is positioned on the suction motor housing, the air outlet of the filtration member housing faces an upstream surface of the pre-motor filter (Fig 4 of Salo).  

    PNG
    media_image3.png
    785
    528
    media_image3.png
    Greyscale

Figure 4 of Salo
7.	Regarding claim 2, Yoo et al, as modified by Salo et al, disclose the limitations of claim 1, as described above, and further disclose wherein when the pre-motor filter is positioned in the open top of the suction motor housing (Fig 4 of Salo) and the filtration member housing is positioned on the suction motor housing (Fig 4 of Salo), the upstream surface of the pre- motor filter is spaced from the openable bottom wall of the filtration member housing whereby a header is provided between the openable bottom wall of the filtration member housing and the upstream surface of the pre-motor filter (Fig 4 of Salo).  

8.	Regarding claim 3, Yoo et al, as modified by Salo et al, disclose the limitations of claim 1, as described above, and further disclose wherein when the upright section is in the storage 

9.	Regarding claim 4, Yoo et al, as modified by Salo et al, disclose the limitations of claim 3, as described above, and further disclose wherein when the upright section is in the storage position, the filtration member has a generally vertically extending axis and air travels generally axially from the filtration member housing to the pre- motor filter and generally axially from the pre-motor filter to a suction motor air inlet (Fig 4 of Sola, air traveling of air is shown by arrows). 
 
10.	Regarding claim 5, Yoo et al, as modified by Salo et al, disclose the limitations of claim 4, as described above, and further disclose wherein the dirty air inlet is provided on a front end of the surface cleaning head (Fig 4 of Yoo, dirty air inlet is disposed at front end of suction port assembly 100) and the clean air outlet is provided on a front face of the upright section (Fig 2 of Salo, air outlet is disposed at housing 40).  

11.	Regarding claim 6, Yoo et al, as modified by Salo et al, disclose the limitations of claim 4, as described above, and further disclose wherein the dirty air inlet is provided on a front end of the surface cleaning head and the clean air outlet is provided on a front face of the suction motor housing (Fig 2 of Sola, air outlet is disposed at housing 40).  

12.	Regarding claim 7, Yoo et al, as modified by Salo et al, disclose the limitations of claim 1, as described above, and further disclose wherein the filtration member comprises a cyclone 
 
13.	Regarding claim 8, Yoo et al, as modified by Salo et al, disclose the limitations of claim 1, as described above, and further disclose wherein the air inlet of the filtration member housing is provided on a lower portion of the sidewall of the cyclone (Fig 4 of Salo, air inlet is disposed on filter K).
  
14.	Regarding claim 9, Yoo et al, as modified by Salo et al, disclose the limitations of claim 7, as described above, and further disclose wherein the upright section further comprises an upflow duct (Fig 5, part 121) having a handle (Fig 5, handle assembly 300) provided at an upper end thereof and a flexible hose (Fig 5, hose 310) downstream of the upflow duct and upstream of the air inlet of the filtration member housing, the upflow duct comprises a support structure (Fig 5, supports 241 and 243) that supports the filtration member housing and the suction motor housing, wherein the air inlet of the filtration member housing is positioned laterally beside the upflow duct (Fig 5) and forms an exterior surface of the upright section (Fig 5).  

15.	Regarding claim 10, Yoo et al, as modified by Salo et al, disclose the limitations of claim 1, as described above, and further disclose wherein the upright section further comprises an upflow duct (Fig 5, part 121) having a handle (Fig 5, handle assembly 300) provided at an upper end thereof and a flexible hose (Fig 5, hose 310) downstream of the upflow duct and upstream of 

16.	Regarding claim 11, Yoo et al, as modified by Salo et al, disclose the limitations of claim 1, as described above, and further disclose wherein a handle is provided on the openable top wall of the filtration member housing (as modified by Salo, Fig 3, handle is disposed on lid 56).  

17.	Regarding independent claim 12, Yoo et al disclose an upright surface cleaning apparatus comprising: 
(a) a surface cleaning head (Fig 4, suction port assembly 100) having a dirty air inlet (Fig 4, dirty air inlet is disposed in front of suction port assembly 100); 
(b) an air flow passage extending from the dirty air inlet to a clean air outlet (Fig 4, paragraph [0101]) with a suction motor (paragraph [0070], suction motor is disposed in motor chamber 220) and a filtration member (Fig 4, cyclone unit 213) provided in the air flow passage; and, 
(c) an upright section moveably mounted to the surface cleaning head between a storage position and an in use position, the upright section comprising a removable cleaning unit (Fig 4, cleaner body 200) , an upflow duct (Fig 5, part 121) having a handle (Fig 5, handle assembly 300) provided at an upper end thereof  and a flexible hose (Fig 5, hose 310) downstream of the 
Yoo et al do not teach the filtration member housing having the filtration member, an air inlet, an air outlet, an openable top wall and an openable bottom wall. However, Salo et al teach filtration member hosing (Fig 3, dirt separating stage G) having filtration member (Fig 3, main filter element K is disposed inside chamber 42 of stage G), an air inlet (Fig 4, air flows through inlet disposed on filter K as illustrated by arrows 86), air outlet (Fig 4, aperture 74), an openable to wall (Fig 3, lid 58) and openable bottom wall (Fig 3, cover 72). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified dust separating unit 210  of Yoo et al by dirt separating stage taught by Salo et al so that dirty air suctioned into dust separating unit 210 and then only contaminant-free air is discharged back into the atmosphere. Additionally, dirt separating stage prevents dirt from being drawn into the suction motor.
wherein the upright surface cleaning apparatus is operable in a portable cleaning mode in which the cleaning unit is removed from the upright section and the cleaning unit is in air flow communication with the surface cleaning head via the upflow duct and the flexible hose (Fig 12).

18.	Regarding claim 13, Yoo et al, as modified by Salo et al, disclose the limitations of claim 12, as described above, and further disclose wherein the upflow duct comprises a support structure (Fig 5, supports 241 and 243) that supports the removable cleaning unit, wherein the air inlet of the filtration member housing is positioned laterally beside the upflow duct and forms an exterior surface of the upright section (Fig 5).
  
claim 14, Yoo et al, as modified by Salo et al, disclose the limitations of claim 13, as described above, and further disclose wherein the air inlet of the filtration member housing is provided on a sidewall of the filtration member housing (Fig 4 of Salo, inlet disposed on filter K) and the air outlet of the filtration member housing is provided in the openable bottom wall (Fig 4 of Salo, aperture 74).  

20.	Regarding claim 15, Yoo et al, as modified by Salo et al, disclose the limitations of claim 12, as described above, and further disclose wherein the filtration member housing is removably positionable on the suction motor housing (Fig 3 and Col.5 lines 38-39 of Salo, dirt cup 44 is able to be removed from vacuum cleaner and inverted).  

21.	Regarding claim 16, Yoo et al, as modified by Salo et al, disclose the limitations of claim 15, as described above, and further disclose wherein a pre-motor filter removably receivable in an open top  of the suction motor housing (Fig 3 of Salo, filter 82 is removably disposed inside hosing 40) and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing (Fig 4 of Salo)  

22.	Regarding independent claim 17, Yoo et al disclose an upright surface cleaning apparatus comprising: 
(a) a surface cleaning head (Fig 4, suction port assembly 100) having a dirty air inlet (Fig 4, dirty air inlet is disposed in front of suction port assembly 100); 
(b) an air flow passage extending from the dirty air inlet to a clean air outlet (Fig 4, paragraph [0101]) with a suction motor (paragraph [0070], suction motor is disposed in motor 
(c) an upright section moveably mounted to the surface cleaning head between a storage position and an in use position, the upright section comprising a removable cleaning unit (Fig 4, cleaner body 200) , an upflow duct (Fig 5, part 121) having a handle (Fig 5, handle assembly 300) provided at an upper end thereof  and a flexible hose (Fig 5, hose 310) downstream of the upflow duct, the removable 204441500cleaning unit comprising a filtration member housing and a suction motor housing (Fig 12), 
Yoo et al do not teach the filtration member housing having the filtration member, an air inlet, an air outlet, an openable top wall and an openable bottom wall. However, Salo et al teach filtration member hosing (Fig 3, dirt separating stage G) having filtration member (Fig 3, main filter element K is disposed inside chamber 42 of stage G), an air inlet (Fig 4, air flows through inlet disposed on filter K as illustrated by arrows 86), air outlet (Fig 4, aperture 74), an openable to wall (Fig 3, lid 58) and openable bottom wall (Fig 3, cover 72). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified dust separating unit 210  of Yoo et al by dirt separating stage taught by Salo et al so that dirty air suctioned into dust separating unit 210 and then only contaminant-free air is discharged back into the atmosphere. Additionally, dirt separating stage prevents dirt from being drawn into the suction motor.
wherein the upflow duct comprises a support structure (Fig 5, supports 241 and 243) that supports the filtration member housing and the suction motor housing, wherein the air inlet of the filtration member housing is positioned laterally beside the upflow duct and forms an exterior surface of the upright section (Fig 5).  

23.	Regarding claim 18, Yoo et al, as modified by Salo et al, disclose the limitations of claim 17, as described above, and further disclose wherein the filtration member housing and the suction motor housing comprise a cleaning unit that is removable from the upright section (Fig 12) and wherein the upright surface cleaning apparatus is operable in a portable cleaning mode in which the cleaning unit is removed from the upright section and the cleaning unit is in air flow communication with the surface cleaning head via the upflow duct and the flexible hose (Fig 12).  

24.	Regarding claim 19, Yoo et al, as modified by Salo et al, disclose the limitations of claim 18, as described above, and further disclose wherein the filtration member housing is removably positionable on the suction motor housing (Fig 3 and Col.5 lines 38-39 of Salo, dirt cup 44 is able to be removed from vacuum cleaner and inverted).  

25.	Regarding claim 20, Yoo et al, as modified by Salo et al, disclose the limitations of claim 19, as described above, and further disclose wherein a pre-motor filter (Fig 3 of Sola, filter 82 is removably disposed inside hosing 40) removably receivable in an open top of the suction motor housing and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing (Fig 4 of Salo).

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM VU QUANG TRUONG/            Examiner, Art Unit 3723       

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723